Title: From Thomas Jefferson to James Currie, 29 October 1805
From: Jefferson, Thomas
To: Currie, James


                  
                     Dear Sir
                     
                     Washington Oct. 29. 05
                  
                  The bearer hereof is mr Thomas Main whom I have spoken of to you as the person who has been so succesfully engaged here in raising the thorn hedge & whom you were so kind as to say you would patronize should he be willing to undertake the same business at Richmond. indeed for his integrity sobriety industry & skill I can safely recommend him as worthy general patronage; and I am persuaded that as the present state of difficulty in fencing farms in that part of the country, he will be found a valuable acquisition & will in a few years change the face of the country recommending him therefore, for no interests of mine but merely for those of the canton to which he goes, to your friendly offices & aid I offer you with sincerity affectionate salutations & assurances of respect.
                  
                     Th: Jefferson
                     
                  
               